Citation Nr: 1810550	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than March 25, 2009, for the grant of service-connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected lumbar spondylosis with associated neurologic abnormalities (excluding the period of convalescence).

3.  Entitlement to a separate rating for neurologic abnormalities associated with service-connected lumbar spondylosis.

4.  Entitlement to a rating in excess of 20 percent for service-connected acromial clavicular arthritis, right shoulder (hereinafter "right shoulder disorder") (excluding the period of convalescence).

5.  Entitlement to service connection for a neck condition.



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to November 1982 and from January 2005 to December 2006, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August and October 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  At the videoconference hearing, the Veteran agreed to waive initial Agency of Original Jurisdiction (AOJ) consideration of a VA examination conducted in May 2017.  38 C.F.R. § 20.1304 (2017).  

The increased rating claims of lumbar spondylosis and right shoulder disorder, the claim for a separate rating for neurologic abnormalities, and the service connection claim for a neck condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The first communication from the Veteran to VA evidencing intent to file a claim of service connection for PTSD was received on March 25, 2009.  


CONCLUSION OF LAW

An effective date earlier than March 25, 2009, is not warranted for the award of service-connection for PTSD.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

However, with regard to the issue adjudicated herein, the Court has held that where the law as mandated by statute, and not the evidence, is dispositive of the claim, the duty to notify and assist can have no effect on the appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); see also Manning v. Principi, 16 Vet. App. 534, 542   (2002);  Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law). 

In that regard, VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Accordingly, as the issue adjudicated herein arises from disagreement with the effective date assigned following the grant of service connection, there is no further notice required under the VCAA.  

VA also has a duty to assist a claimant in the development of a claim.  Regarding the issue adjudicated herein, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met and the Board will address the merits of the claim.

Analysis - Earlier Effective Date 

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after a final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  

Historically, in a March 2012 rating decision, the AOJ granted service connection for PTSD effective March 25, 2009, the date of the Veteran's claim.  Thereafter, in a May 2012 notice of disagreement, the Veteran requested an earlier effective date for the grant of service connection for PTSD.  See May 2012 Statement in Support of Claim.  Since then, the Veteran has testified that he originally filed a claim of service connection for PTSD in 2007.  See August 2017 Hearing Testimony.  

In spite of the Veteran's contentions above, the Board finds that an effective date earlier than March 25, 2009, is not warranted.  In pertinent part, the Board has carefully reviewed the evidence of record and has found no formal or informal communication prior to March 25, 2009, expressing an intent to apply for service connection for PTSD.  The Veteran has also not identified any record(s) which he believes to have been an informal claim for PTSD.  Instead, the record clearly reflects that the Veteran first filed a claim for service connection for PTSD that was received on March 25, 2009.  

Regarding the Veteran's assertion that he originally filed a claim of service connection for PTSD in 2007, the Board notes that in an August 2007 correspondence, the Veteran asserted that he had been given a diagnosis PTSD.  However, he did not assert a link between his PTSD and any incident in service, nor did he express an intent to file a claim for service connection for that disability.  As explained above, the Veteran must express an intent to apply for VA benefits.  Brokowski, 23 Vet. App. at 86-87.  Simply describing a current disability without asserting a relationship to service does not meet the requirements of an informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

The Veteran has also asserted that he is entitled to an earlier effective date for his award of service connection for PTSD because he did not have any psychiatric symptoms prior to his service in the military, and because he has suffered from psychiatric symptoms ever since his separation from service.  See August 2017 Hearing Testimony.  The Board emphasizes, however, that although VA medical records may indicate treatment for PTSD prior to March 25, 2009, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Importantly, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon, 12 Vet. App. 32.  

[The Board notes parenthetically, however, that a review of the record shows the Veteran was previously awarded service connection for an anxiety disorder, effective from December 2, 2006 (the day after his separation from service).  After he was granted service connection for PTSD, the separate award for the anxiety disorder was discontinued from that date, as his anxiety disorder was determined to be a part of his PTSD.  Thus, the Veteran's psychiatric disabilities are now evaluated as PTSD with anxiety.  See September 2013 rating decision.]

In summary, the relevant regulations require that the effective date of the award be the date of receipt of the claim (in this case, March 25, 2009) or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  Here, the Board finds that the effective date has been appropriately assigned as March 25, 2009, the date of claim.  Accordingly, the Veteran's claim for an earlier effective date is denied.  


ORDER

An effective date earlier than March 25, 2009, for the grant of service connection for PTSD is denied.  

REMAND

The Board emphasizes that "it is [] essential, both in the [case of] examination and in the evaluation of disability, that each disability be reviewed in relation to its history."  38 C.F.R. § 4.1.  Moreover, VA examiners are responsible for providing a full description of the effects of disability upon the Veteran's ordinary activities.  When an examination report does not provide sufficient detail, it should be returned to the examiner for corrective action.  See 38 C.F.R. § 4.2.  

In May 2017, the Veteran was most recently provided VA shoulder and back examinations.  However, the VA examiner who conducted the examinations did not review the Veteran's claims file; failed to document specific measurements of ranges of motion; and failed to address any loss of motion due to such factors as pain, fatigue, weakened movement, or incoordination.  Such was required under VA law.  See 38 C.F.R. § 4.1, 4.2, 4.10, 4.40 and 4.45; see also Deluca v, Brown, 8 Vet. App. 202 (1995); Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  Accordingly, the Board finds that remand is required for new VA back and shoulder examinations.  

The Board also notes that in the May 2017 VA back examination, the examiner documented radiculopathy of the bilateral lower extremities.  Importantly, the evaluation of disabilities of the spine must include consideration of entitlement to a separate rating or ratings for any associated neurologic abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  As such, the issue of whether the Veteran is entitled to a separate rating for associated neurologic abnormalities is within the scope of the Veteran's claim for an increased rating, and thus is under the Board's jurisdiction.  On remand, the Veteran should be provided a VA neurologic examination to assess any neurological abnormalities associated with his service-connected lumbar spondylosis. 

Remand is also necessary to obtain a VA examination regarding the Veteran's claim for service connection for a neck condition.  In this regard, the record shows objective evidence of a current neck condition consisting of degenerative changes with increased disc protrusion and neural foramina narrowing.  See November 2012 VA Medical Center records.   Furthermore, the Veteran testified that his neck condition began in service, after the hood of a Humvee fell on him.  See August 2017 Hearing Testimony.  Such accident was thoroughly documented in the Veteran's service treatment records.  Thus, while the Veteran has not been provided a VA examination with regard to this disorder, the Board notes that such evidence is more than sufficient to meet the threshold requirements for affording the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006) (VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  Following the records development above, obtain a VA examination from an appropriate examiner to assess the current severity of the Veteran's service-connected lumbar spondylosis and right shoulder disorder.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  The examiner must separately evaluate each disability.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner is asked to fully describe the current severity of each disability including all objective manifestations and must comply with the following: 

a)  The examiner must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

b)  Testing of the range of motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation. 

c)  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why. 

d)  The examiner should also comment on the functional impairment caused by the Veteran's service connected lumbar spondylosis and right shoulder disorder, considered separately and in combination.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Following the records development above, schedule the Veteran for a VA neurological examination to assess the existence and severity of any neurological abnormalities associated with the Veteran's service-connected lumbar spondylosis.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

The examiner should report all neurologic impairment affecting both the right lower extremity and left lower extremity and whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


